
	

115 HR 3176 RH: Disaster Assistance Fairness and Accountability Act of 2017
U.S. House of Representatives
2017-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 310
		115th CONGRESS1st Session
		H. R. 3176
		[Report No. 115–418]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2017
			Mr. MacArthur (for himself, Miss Rice of New York, Mr. LoBiondo, Mr. Graves of Louisiana, Mr. Delaney, Mr. Jones, Mr. Meadows, Mr. Curbelo of Florida, Mr. Polis, Mr. Meeks, and Mr. Faso) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		
			November 21, 2017
			Additional sponsors: Mr. Gaetz and Mr. Frelinghuysen
			
		
		
			November 21, 2017
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 11, 2017
		
		
			
		
		A BILL
		To prohibit the Federal Emergency Management Agency from recouping certain assistance, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Disaster Assistance Fairness and Accountability Act of 2017. 2.Recoupment of certain assistance prohibited (a)In generalNotwithstanding section 3716(e) of title 31, United States Code, and unless there is evidence of civil or criminal fraud, the Federal Emergency Management Agency may not take any action to recoup covered assistance from the recipient of such assistance if the receipt of such assistance occurred on a date that is more than 3 years before the date on which the Federal Emergency Management Agency first provides to the recipient written notification of an intent to recoup.
 (b)Covered assistance definedIn this section, the term covered assistance means assistance provided— (1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (2)in relation to a major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170) on or after January 1, 2012.
				
	
		November 21, 2017
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
